EXHIBIT 10.5

CATERPILLAR INC.


EXECUTIVE INCENTIVE COMPENSATION PLAN
(Effective as of 01/01/2002)

Section 1. Purpose



The purpose of the Caterpillar Inc. Executive Incentive Compensation Plan
("Plan") is to advance the interests of Caterpillar Inc. and its subsidiaries
(collectively, the "Company") by providing an annual incentive bonus to be paid
to certain executive officers of the Company based on the achievement of
pre-established quantitative performance goals. The Plan is a performance-based
compensation plan as defined in Internal Revenue Code Section 162(m) of the
Internal Revenue Service of 1986 as amended ("Code") and payments under the Plan
are intended to qualify for tax deductibility under Section 162(m).

Section 2. Administration

The Plan shall be administered by the Compensation Committee ("Committee") of
the Board of Directors of the Company ("Board"), which is composed solely of
members of the Board that are outside directors, as that term is defined in
Section 162(m) of the Code. The Committee shall have the authority to grant
awards under the Plan to executive officers of the Company. Except as limited by
the express provisions of the Plan or by resolutions adopted by the Board, the
Committee also shall have the authority and discretion to interpret the Plan, to
establish and revise rules and regulations relating to the Plan, and to make any
other determinations that it believes necessary or advisable for administration
of the Plan.

Section 3. Performance Awards

3.1 Eligible Participants

This Plan is applicable to the Chief Executive Officer, the Group Presidents and
any other officers of the Company designated by the Committee ("Eligible
Participants"). Absent a specific designation, the participants will be limited
to the CEO and Group Presidents.

3.2 Award Criteria

Prior to March 31 of each year for which an award ("Performance Award") is
payable hereunder, the Committee shall establish the performance factors
("Performance Measures") applicable to the award for that year and the objective
criteria pursuant to which the bonus for that year is to be payable. The
Committee shall have sole discretion to determine the Company Performance
Measures applicable to the Performance Award, and the method of Performance
Award calculation. Performance Measures may be based on any of the following
factors, alone or in combination, as the Committee deems appropriate: (i) return
on assets; (ii) return on equity; (iii) return on sales; (iv) total shareholder
return; (v) cash flow; (vi) economic value added; (vii) net earnings; (viii)
earnings per share; and (ix) realized 6 Sigma benefits. Performance Targets may
include a minimum, maximum and target level of performance with the size of
Performance Awards based on the level attained. Once established, Performance
Targets and Performance Measures shall not be changed during the Plan year
defined as the fiscal year of the Company ("Performance Period"); provided,
however, that the Committee may eliminate or decrease the amount of a
Performance Award otherwise payable to a participant. The maximum dollar amount
that any Participant may be paid in any single year under the Plan may not
exceed $3 million.




Page 1

--------------------------------------------------------------------------------


3.3 Payment of Awards

As soon as practicable after the Company's audited financial statements are
available for the Performance Period in which the incentive compensation will be
paid, the Committee shall determine the Company's performance in relation to the
Performance Targets for that Performance Period. In performing such evaluation,
the Committee is authorized to make adjustments in the method of calculating
attainment of performance objectives as follows (i) to exclude the dilutive
effects of acquisitions or joint ventures; (ii) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Performance Period following such divestiture; (iii) to
exclude restructuring and/or other nonrecurring charges; (iv) to exclude
exchange rate effects, as applicable, for non-U.S. dollar denominated net sales
and operating earnings; (v) to exclude the effects of changes to generally
accepted accounting standards required by the Financial Accounting Standards
Board; (vi) to exclude the effects to any statutory adjustments to corporate
tax; (vii) to exclude the impact of any "extraordinary items" as determined
under generally accepted accounting principles; (viii) to exclude the effect of
any change in the outstanding shares of common stock of the Company by reason of
any stock dividend or split, stock repurchase, reorganization, recapitalization,
merger, consolidation, spin-off, combination or exchange of shares or other
similar corporate change, or any distributions to common shareholders other than
regular cash dividends; and (ix) to exclude any other unusual, non-recurring
gain or loss or other extraordinary item. The Committee shall certify in writing
the extent to which Performance Targets were satisfied.

Performance Awards shall be paid in cash within three months of the fiscal year
or as soon as practicable thereafter. Federal, state and local taxes will be
withheld as appropriate.

3.4 Termination of Employment

To receive a Performance Award, the participant must be employed by the Company
on the last day of the fiscal year. If a participant terminates employment
before such date by reason of death, disability or retirement, a payout based on
the time of employment during the year shall be distributed. Participants
employed on the last day of the year, but not for the entire year, shall receive
a payout prorated for that part of the year for which they were participants. If
the participant is deceased at the time of Performance Award payment, the
payment shall be made to the recipient's designated representative.


Page 2

--------------------------------------------------------------------------------


Section 4. Change of Control

4.1 Effect on Awards

Unless the Committee shall otherwise expressly provide in the agreement relating
to an award under the Plan, upon the occurrence of a Change of Control as
defined below: (i) all Performance Awards for a year not completed at the time
of the Change of Control shall be payable in an amount equal to the product of
the maximum award opportunity for the Performance Award and a fraction, the
numerator of which is the number of months that have elapsed since the beginning
of the year through the later of (A) the date of the Change of Control or (B)
the date the participant terminates employment, and the denominator of which is
twelve.

4.2 Change of Control Defined

For purposes of the Plan, a "Change of Control" shall be deemed to have occurred
if:

(a) Any person becomes the "beneficial owner" (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934 ("Exchange Act")), directly or indirectly,
of securities of the Company representing 15 percent or more of the combined
voting power of the Company's then outstanding common stock, unless the Board by
resolution negates the effect of this provision in a particular circumstance,
deeming that resolution to be in the best interests of Company stockholders;

(b) During any period of two consecutive years, there shall cease to be a
majority of the Board comprised of individuals who at the beginning of such
period constituted the Board;

(c) The shareholders of the Company approve a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) less than fifty
percent of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(d) Company shareholders approve a plan of complete liquidation of the Company
or an agreement for the sale or disposition by the Company of all or
substantially all of its assets.

Section 5. Amendment and Termination

The Committee may amend, suspend or terminate the Plan at any time in its sole
and absolute discretion. Any amendment or termination of the Plan, however shall
not affect the right of a participant to receive any earned but unpaid
Performance Award. The Committee may amend the Plan without shareholder
approval, unless such approval is necessary to comply with applicable laws,
including provisions of the Exchange Act or the Code. However, termination shall
not affect any awards previously granted under the Plan.


Page 3

--------------------------------------------------------------------------------


Section 6. Section 162(m) Compliance

It is the intent of the Company that awards made pursuant to the Plan constitute
"qualified performance-based compensation" satisfying the requirements of
Section 162(m) of the Code. Accordingly, the Plan shall be interpreted in a
manner consistent with 162(m) of the Code. If any provision of the Plan is
intended to but does not comply with, or is inconsistent with, the requirements
of section 162(m) of the Code, such provision shall be construed or deemed
amended to the extent necessary to conform to and comply with, Section 162(m) of
the Code.

Nothing in this Plan precludes the Company from making additional payments or
special awards to Eligible Participants outside of the Plan that may or may not
qualify as "performance-based" compensation under Section 162(m), provided that
such payment or award does not affect the qualification of any incentive
compensation payable under the Plan as "performance-based" compensation.

Section 7. Employment Rights

No provision of the Plan nor any action taken by the Committee or the Company
pursuant to the Plan shall give or be construed as giving any Eligible
Participant any right to be retained in the employ of the Company or affect or
limit the right of the Company to terminate such employment.

Section 8. Term

The Plan applies to each of the five calendar years during the period beginning
January 1, 2002 and ending December 31, 2006. The Plan shall be effective as of
January 1, 2002, subject to the approval of the Plan by the Company's
stockholders. Any Performance Awards made under the Plan prior to shareholder
approval shall be effective when made, but shall be conditioned on, and subject
to, such approval of the Plan by stockholders.

 

Page 4